EU action on oil exploration and extraction in Europe (debate)
The next item is the debate on the oral question to the Council by Jo Leinen, on behalf of the Committee on the Environment, Public Health and Food Safety, on the implications of the Deepwater Horizon oil spill for the EU: action on oil extraction and exploration in Europe (B7-0470/2010), and the debate on the oral question to the Commission by Jo Leinen, on behalf of the Committee on the Environment, Public Health and Food Safety, on the implications of the Deepwater Horizon oil spill for the EU: action on oil extraction and exploration in Europe (B7-0551/2010).
Madam President, Commissioner, ladies and gentlemen, the Gulf of Mexico has probably suffered one of the biggest environmental disasters of recent years, and we in Europe - in the European Union - must do everything we can to ensure that such a disaster cannot happen here. I believe we are in agreement on that. We have four seas adjoining the EU or situated within the EU: the North Sea, the Baltic Sea, the Mediterranean and the Black Sea. Oil drilling takes place in these European waters. In this regard, the subject is also an issue for the European Union.
Deep-sea drilling especially represents a particular risk. That has become evident from the oil well in the Gulf of Mexico. There are problems here that are beyond our control. A great many outstanding questions have arisen to which we still do not have answers. Ladies and gentlemen, Commissioner, that is why we are recommending to you in our resolution that it would be appropriate to have a moratorium at least on new applications for deep-sea drilling until such time as we have a complete overview of what is needed and how we can close the gaps and remedy the shortcomings.
I believe that the citizens of Europe expect us to ensure an equally high level of security for all 27 Member States, and thus for all four seas of the EU, and that there is no gap between countries that are already doing a lot - and that should be recognised - and those that are perhaps somewhat more lax in this area. I am also addressing our neighbouring countries here. We have a Neighbourhood Policy, and in the Mediterranean, in particular, there are, of course, also drillings by countries that are not members of the European Union. Commissioner Oettinger, I believe you are taking initiatives - and that is something you must indeed do - to talk to Libya in particular, but also to others, concerning our standards and our approaches.
The question is: would the EU be prepared for such a disaster? What control mechanisms and intervention mechanisms do we have in the event of such a disaster? We need answers to this too. We have the agency in Lisbon, the European Maritime Safety Agency (EMSA), which was established in the aftermath of a disaster involving the break-up of supertankers. The agency thus checks the safety of vessels, but not the safety of the seas - in other words, precisely what we have now seen in respect of deep-sea drilling. In our opinion, it would be a good idea to expand EMSA's mandate to allow these things also to come within its remit. That would at least address the problem adequately. I imagine that new resources would be needed for this. That is always a problem, of course. However, if we want to deal with such a major issue, then the resources will have to be found.
I would also like to mention liability for such major events. What, in fact, is the insurance situation? What possibilities are there for getting the funds needed? We need to gain an overview of liability and insurance law relating to deep-sea drilling, and that is something we are discussing. Naturally we also, and above all, need to see how this applies to small companies operating in this field. Not all the companies active in this area are multinationals; there are many small companies too. How will they manage? How can they insure themselves? Do we need solidarity funds? Do we need collective solutions to ensure that those who suffer are compensated - the fishermen and others who are affected by such disasters?
We also want to know whether the Environmental Impact Assessment Directive, which demands environmental impact assessments for activities on land, also applies to deep-sea drilling and related areas. There is much we do not know about the high seas. What kind of working conditions and social standards are effective there? After all, the human factor can also play a major role. We have good technology, but if the human factor fails, then it could result in such disasters.
Commissioner, you have overall responsibility for energy. Offshore oil has its problems; offshore wind would be better. I believe that this debate naturally opens the way for a different energy policy in the EU - and that also lies within your remit.
Madam President, ladies and gentlemen, in the absence of new proposals from the Commission relating to oil exploration and extraction - an absence which I should immediately like to point out is quite legitimate since the Commission is engaged in ongoing consultations with the industry and the numerous regulatory authorities concerned - I can only reiterate here our deep concern following the disaster in the Gulf of Mexico and its far too numerous human and environmental casualties. This disaster demonstrates that there cannot be too many precautions in this sector and that we must do everything we can to prevent a repeat of this type of accident.
We can only hope that, as happened after the Exxon Valdez accident in 1989 and the Erika accident in 1999, the EU and US regulatory framework for offshore oil exploration and exploitation activities will be strengthened this time too. The aim is obviously not to develop a framework that is so onerous to implement that it makes these activities unprofitable, but to ensure that they are carried out safely, particularly at a time when the earth's resources are diminishing.
While we have been awaiting legislative proposals, this issue has obviously continued to be of concern for us, and, although like others, we were pleased when the Macondo well was shut down in mid-July and finally capped on 19 September, bearing in mind the scale of the rehabilitation works to be carried out, we believe that this is just one stage in a longer process. This is why the Presidency wanted Commissioner Oettinger to share his initial assessments with us at the recent Informal Meeting of Energy Ministers from 6 to 7 September.
In our opinion, there are two things we can take away from what he said at that meeting. First of all, the safety provisions that are already in place in the EU are the most stringent in the world. Secondly, due to the fact that oil activities come under various regulatory fields, any proposals planned by the Commission will have to cover these various fields: firstly - since prevention is better than cure - we will have to improve the safety standards applicable to all European waters, but we will also have to tighten up the liability regime, strengthen regulatory oversight and step up international cooperation, for example, with our OPEC partners, as we already did in June.
An initial communication from the Commission is expected between now and mid-October, and due to the large number of fields it must cover - which I mentioned just now - it will need to be discussed by several Council configurations and probably by several parliamentary committees as well. We must not, however, allow the complexity of this issue to be an excuse to postpone our response. We intend to ensure that this communication is studied as soon as it is received so that it can be tabled at Council level as quickly as possible.
With regard more specifically to environmental protection, the EU already has quite an advanced legislatory framework. The precautionary and polluter pays principles are fundamental principles of EU environmental policy and are, in fact, laid down in the treaty.
The oil spill disaster caused by that platform in the Gulf of Mexico may also represent an opportunity for the Commission and the Member States to reassess certain aspects of current environmental legislation. In this context, it should be remembered, for example, that the Seveso II Directive is currently being revised, and that we are awaiting a proposal from the Commission before the end of the year.
I should also like to point out that the Commission is currently examining the EU's disaster response capacity, with a view, in particular, to its improvement. We look forward to receiving this communication between now and the end of November.
Finally, I should like to confirm that the Presidency will do everything in its power to ensure that the proposals which the Commission will present to us are taken further.
Madam President, Mr Chastel, honourable Members, we are all agreed on the magnitude of the disaster in the Gulf of Mexico. Damage has occurred that will have long-lasting adverse effects on the environment, on nature, on culture, on tourism and on fisheries, and these can only be partly mitigated by financial means. Nonetheless, we should be thankful that we are dealing here with a capable company such as BP, which we can expect to do all that can be done in terms of providing financial compensation where appropriate.
We are in the process of finalising a communication. In no more than two weeks' time, the Commission will officially consult on this subject and issue its communication. I am here today to listen to your expectations, under the general leadership of Mr Leinen and his specialist committee, along with Mr Reul. I can tell you that we will be incorporating Parliament's expectations and specialist statements into the communication that will be issued in two weeks' time at the latest.
A few days ago, we received a statement from BP that at least contained sufficient self-criticism and which also proposed and announced voluntary steps and remedial action that can be taken by the industry. We are paying close attention to what is going on in Washington, which is currently somewhat delayed by the electoral campaign, but we note that the government in Washington wishes this very serious incident to have far-reaching consequences for US legislation and policy. We aim to formulate the highest security standards worldwide for the waters within our reach: the North Sea, the North Atlantic, the Baltic Sea, the Black Sea, the Mediterranean and the Atlantic off the coast of West Africa. We have authority in our own territorial waters, but we are also endeavouring to pass on these standards to areas beyond our borders. Mr Leinen indirectly referred to Libya. We are also concerned with drilling that affects our coastlines and seas, but which does not take place directly in our seas.
We are talking about oil, and also about gas. We are talking generally about offshore exploration and extraction of hydrocarbons and the best possible level of technical security. We note that the United Kingdom - the UK - and Norway can be assumed to have the most experience as well as high, acceptable standards, and we therefore consider it particularly important to cooperate with the government in London and with the Norwegian Government. Firstly, we want to check the security precautions for future licences; in other words, what higher or highest standards are possible for new authorisations. Secondly, we want to look into upgrading existing rigs, some of which are 20 or more years old. The standard that was acceptable at that time is not comparable with what is feasible and politically expected today.
Then there is the matter of regular checks. We need to increase the density of our control network, and increase the frequency and quality of checks accordingly. There are also questions relating to insurance law, such as the matter of how far we can make comprehensive insurance cover obligatory for companies engaged in extraction so as to minimise and remedy any damage - at least economically and financially - as far as possible in the event of a worst case scenario.
A further matter that concerns me is how we can export our security standards to other parts of the world. If BP now intends to carry out extraction and build rigs off the coast of Libya, then this gives us an opportunity to approach the European energy industry - namely BP, Shell, Total - and obtain voluntary commitments that they will voluntarily accept and apply the same strict standards that they are obliged to adopt within the territory of the European Union in these neighbouring regions as well. In specific terms, this means that an offshore oil rig off the coast of Libya that is built and operated by BP, or perhaps a rig off the coast of West Africa that is operated by a European energy enterprise, should and must maintain the same standards as those operated in the North Sea where such standards are enshrined in law.
Overall, then, please give us two weeks. We are on track to meet the objectives of our communication. Any other expectations that you, the honourable Members, convey to us today will be taken into account and we will be sure to present legislative proposals for what is set out in our communication in the first half of 2011.
Madam President, I would first like to thank Commissioner Oettinger for having taken up the reins and for having reacted as soon as the oil disaster occurred. Naturally, we must take into account the fact that the starting point in the US is different to that which we have in Europe. Nonetheless, I believe that there is a need to act here in Europe too, and there is a need to carry out a thorough analysis of both the actual conditions in Europe and the legal situation in order that we can make appropriate proposals. We must bear in mind that the legal situation is, of course, complicated by the fact that we are dealing, in part, with international waters and, in part, with waters belonging to the Member States. I believe that we must look into the matter of where exactly the Community can act as a community and make legal proposals to improve the situation.
Our starting point must always be to create the highest security standards for people and for the environment, so as to prevent such disasters from the outset. Nevertheless, I feel that it is important that we continue to explore for oil and gas throughout Europe in order to further diversify our energy sources. That should remain in the back of our minds. As I mentioned, however, security must take precedence. I see three areas in which we can act here. The first is to look at where we need to change the legal situation in the EU. The Seveso II Directive, the directive on environmental liability and the third maritime safety package all come to mind here. These are definitely areas which the Commission needs to address and we look forward to hearing your proposals.
The second is the financial framework. I believe that insurance solutions would offer the appropriate security to enable financial compensation to be provided following disasters. A third area is emergency management within the EU. Is it really necessary for each Member State to maintain the full capacity needed to deal with such disasters? Could we not find a means of cooperating here at EU level and strengthen this so as to relieve the pressure on the Member States a little?
The environmental disaster in the Gulf of Mexico highlighted the lack of safety and security of oil operations. This heart-breaking tragedy, which claimed human lives and did untold damage to the environment, must also be an important lesson to us in Europe.
I welcome the Commission's initiative to carry out a test of the safety of offshore oil platforms operating in the territory of the European Union. However, in order to ensure this fully, it is necessary to take measures on a wider scale. Above all, the Commission should assess the European Union's capacity for immediate and effective response to accidents and develop a European action plan.
Current regulation is clearly lacking in content and scope, both in terms of safety and responsibility for damage done. Huge infrastructure projects are currently being implemented in the European Union whose safety has perhaps not been assessed comprehensively and properly. This includes the much debated Nord Stream gas pipeline and other oil and gas infrastructure, which is necessary for Europe to achieve energy security, but which must satisfy environmental requirements of the highest level.
The issue of responsibility must therefore be resolved clearly: the polluter compensates for damage done and furthermore, it is necessary to adopt compulsory EU-wide insurance schemes. In order to avoid similar disasters, particular attention should be paid to preventive measures. Therefore, in my opinion, the Commission should analyse the establishment of an effective monitoring system, strengthen inspection methods and tighten minimum compulsory EU safety rules.
I agree with the proposals made by our colleagues for the Commission to also provide annual reports, which would allow us to both assess the true situation and take measures in time, as and when necessary.
In conclusion, I would like to thank the Commission and the Member of the Commission for the fact that we will have a communication so soon and will be able to begin to examine in more detail what Europe really needs.
Madam President, Mr Chastel, Commissioner, the Gulf of Mexico incident is a watershed.
As the events taking place at this very moment in Hungary unfortunately demonstrate, Europe is clearly not safe from large-scale industrial accidents. Our joint task is precisely to anticipate disasters, not to simply wait for them to occur and then muster the resources to deal with them.
What do I mean by 'anticipate'? Firstly, to have suitable, preventive legislation. No such legislation yet exists. We need to conduct sound preliminary studies, and I am pleased to hear about the plans to apply Seveso II to offshore platforms. We also need to carry out sound impact assessments and - this is extremely important - establish a liability system that acts as a deterrent, so that it is in operators' economic interests to guarantee safety.
Finally, the technical resources must be in place to ensure that any eventuality can be dealt with within a few days or even hours. This does not mean simply being able to react on paper; it means being able to react in the real world. I dare not imagine what would happen if there were a situation similar to the one in the Gulf of Mexico in an enclosed sea such as the Mediterranean that lasted for several weeks or even months.
Of course, we also need - as you mentioned - a fair liability system to compensate damage. The Environmental Liability Directive, I recall, does not cover economic damage. That is why I think it is essential for us to do as the US had no hesitation in doing, and introduce a moratorium on new installations so that the conditions mentioned just now can be fulfilled.
This does not mean shutting down current operations, but suspending the issue of any new licences so as to ensure that all public and private stakeholders have the same objective: to establish, as quickly as possible, the legislation and technical resources to protect us from a disaster on the scale of the one in the US.
I think that all these actions would be a step in the right direction; although I would point out that our common goal is to gradually wean society off oil, not to ensure that we remain dependent on it.
Madam President, I concur with the speech by Mrs Lepage, particularly the last section. Five months ago, on 20 April, the unthinkable happened, in the form of the terrible disaster in the Gulf of Mexico. It took five months for the leak to be stopped for good. Therefore, we, the European legislator, need to ensure that a disaster of this kind can never occur in European waters. That is why we are holding this debate. That is why we are taking action.
The resolution on which we voted in the Committee on the Environment, Public Health and Food Safety is largely in keeping with the analysis and with the policy and the willingness of Commissioner Oettinger. Commissioner Oettinger has already appeared in plenary a couple of times to set forth what he stands for and what he wants to do. Our resolution is much in line with this. I regret the Council's stated intention to await proposals from the Commission before reacting. I had, in fact, expected the Council to react to the proposals being put forward by Parliament in the current debate.
These proposals, of which there are many, are important. We are, in fact, calling on Member States to establish a moratorium until accidents can be ruled out; until compliance with adequate safety rules has been ensured. We want there to be a moratorium until we can be sure that the legislation on liability is fully in order. We want to look into the situation as regards the supervision of the supervisors. We want to ensure that steps are also undertaken to decommission installations that are still operational and which may need to be decommissioned shortly. We want to see the mandate of the European Agency for Maritime Safety (EMSA) extended. We want that organisation to be responsible for marine pollution caused not only by seagoing ships but also by oil platforms in the event of a disaster.
These are all very tangible things that are set out in this resolution. Mr Chastel, I regret that you are refraining from giving a reaction, on behalf of the Council, to Parliament's proposals in this House and are awaiting the proposals to be presented by Commissioner Oettinger, the first of which is due as soon as next week in the form of the stress test on the existing legislation. Hearty congratulations to the Commission, then, and a rather reserved attitude towards the Council.
on behalf of the ECR Group. - Madam President, the Gulf of Mexico oil spill was a wake-up call for the oil sector. There is no question about that. We are all keenly aware of that fact, but let us be careful we do not overreact.
I agree when we say that we must have proper compensation for all those, particularly in the fisheries sector, who lose their livelihood because of an oil spill or any accident of this nature which - heaven help us - I hope does not happen in any of our waters.
We must set up either a compensation fund or an insurance fund to which the oil companies themselves would contribute. However, when I hear good colleagues like Mrs Lepage calling for a moratorium on exploratory drilling, I really feel that is going too far. That is an overreaction. We have 20 years, two decades, of experience in deepwater drilling in the North Sea and off the west coast of Scotland - two decades in which we have exported some of the highest level safety technology in the world. We have got more than 315 deepwater wells, i.e. wells over 300 metres deep, while some of them have been up to 1 600 metres deep.
It is early days to look at the analysis of what happened in the Gulf of Mexico, but from the evidence, it already seems that if our technology, which we have been using for two decades in the North Sea, had been used there, we would not have had the oil spill, or it would have been contained much more rapidly.
So do not let us suddenly slam the door on one of the safest and most secure industries that we have in Europe, when this year alone, we have already invested GBP 6 billion in exploratory work in the North Sea and off the coast of Shetland. Do not overreact and send the message worldwide that we in the European Parliament feel that our European industry is no longer safe. This is one of our great export earners.
Madam President, I should like to congratulate Mr Leinen and the Commissioner on their briefing. I should also like to express my displeasure at the fact that the Committee on Industry, Research and Energy, which is responsible for industry and research, is absent from the resolution. I would say that, because of this absence, we have paragraphs which are unrealistic or create huge problems for extraction industries. We said we would control them, not wipe them out.
That is why we absolutely agree with the amendment tabled by Mr Callanan to delete paragraph 17 and I would also note that paragraph 22 puts a financial burden on extraction companies which we should be careful about. I would further note that there is a major omission in the text: there is no reference whatsoever to promoting research and development in the extraction sector. We could work with the Americans here and advance research and technology, which will help us to deal with this sort of crisis.
Madam President, the real significance of the Deepwater disaster is being missed. The real question is why BP is drilling for oil through 5 000 metres of rock, in water 1 500 metres deep, in the middle of a hurricane zone.
The answer is peak oil - the point at which we have used the half of the world's reserves that were easy, safe and cheap to produce, and now rely on shrinking reserves which are increasingly inaccessible, dangerous and expensive, both financially and environmentally. Deepwater is merely a symptom of peak oil. Using it as an excuse for yet another EU power grab will not stop us reaching peak or suffering its potentially catastrophic consequences.
Instead of talking about symptoms, it is time to get serious about the disease: the fact that we have used all the easy oil and are still addicted to the stuff. In recent months, this reality has begun to dawn on - among others - President Obama, the British Government and the German military. It is time for the EU to take its head out of the sand, stop obsessing about climate change, and study and address the real crisis: peak oil.
(DE) Madam President, Mr Chastel, Commissioner, ladies and gentlemen, this was a major disaster, and there are various ways of reacting to disasters. You can rush about taking action and make a new declaration every week, or you can investigate the situation thoroughly and then consider where things need to be changed. Where the starting point is concerned, for example, it has been established that the situation in the United States is not really comparable with that in Europe.
Commissioner Oettinger has chosen the latter path: to proceed in a sober, objective manner, one step at a time. That is how you make policy, and it is how you gain the support of our citizens. I am grateful firstly that the Commissioner has chosen this course, and secondly that he has involved all the committees. The Committee on the Environment, Public Health and Food Safety and the Committee on Industry, Research and Energy were jointly involved in plenary and both participated in the discussions with the Commissioner at which we were able to go into the facts in more depth. Unfortunately, I must point out - as Mrs Tzavela has already mentioned - that the Environment Committee then felt it had to submit a resolution unilaterally. I consider that to be absolutely unacceptable. Moreover, rushing out any old hasty document does not serve the end of parliamentary cooperation and does not serve to deal with this issue properly.
We have learned - as, in fact, we all knew - that the Commission is to present a communication next week or the week after that analyses the consequences of what has occurred. We will then, as the Council quite rightly points out, be able to consider intelligently what the consequences should be. The Environment Committee felt it had to present a motion for a resolution on this quickly, so now we have been presented with a resolution that I consider to be overhasty throughout. As far as I am concerned, it contains errors and completely disregards a great many aspects relating to research and technology, as Mrs Tzavela has just pointed out. Who cares? All that matters is to get something out, even if it addresses the matter from only one perspective. This is absolutely unacceptable. Moreover, drawing the conclusion that a moratorium should be pronounced is a successful attempt to draw attention to Europe as a centre of industry.
Ladies and gentlemen, this is no way to go about things. I am grateful for being allowed to take the floor. Here at least, one can still speak. My committee was not involved in the resolution at all.
(CS) The explosion of the Deepwater drilling platform was most definitely a major disaster. It was a warning both for the United States and for Europe. However, there was one warning we overlooked. At the same time as the ENVI Committee was discussing Deepwater Horizon in the Gulf of Mexico, oil was escaping from the Jebel al-Zayt drilling platform, which is a few kilometres offshore in Egypt, and we learned about the leak from tourists. We did not even hear about it from the mass media, and when I asked a Commission representative during a session of the ENVI Committee whether he had information on this rather small but nonetheless near at hand disaster, or rather oil leak, he had none. No one had this information. Therefore, in addition to the other subjects which fellow Members have discussed here, I would like to mention one more, namely, that it is always necessary to have timely and high quality information which will not be misreported for political reasons, as was the case when the Egyptian Government misreported the oil leak in Jebel al-Zayt.
In my opinion, a moratorium is one of the possible solutions, though we obviously cannot prohibit and restrict the energy industry if it is to supply us with what we need. It is necessary to have unified safety standards, because European Union standards in the North Sea are very high, but in the Black Sea, they are no longer applied. Such a divergent approach is unacceptable, and we must ensure that there are unified safety standards to protect the entire European coastline.
(NL) Madam President, the circumstances in the Gulf of Mexico are not comparable with those in our waters, of course, but I am delighted that the European Union has nevertheless seized the opportunity to examine its own legislation. After all, this is urgently needed.
There are two very important elements as far as I am concerned. The first is the controls. Several of my fellow Members have spoken about this. These controls are essential. Even more important by far in my eyes is the element of liability; and, to be honest, it was rather a shock to me that this is not well organised even in our European waters. Why is liability so important? Sound regulation would be the big stick par excellence to induce oil companies primarily to take a great many measures themselves to reduce the risks - that is why I consider this important. For that reason, I strongly advocate not granting new licences until that liability has been regulated.
(NL) Madam President, I should like to address, in particular, my fellow Members, Mr Stevenson and Mr Reul, who say that the Committee on the Environment, Public Health and Food Safety was too quick to react. Let us be honest; this disaster happened five months ago and Europe is only now presenting a resolution: that is by no means too quick. We in the Committee on the Environment have been working on this for a long time.
I should also like to express my warm thanks to the Commission, as it was proactive and admitted that the legislation on liability is not clear and that, quite simply, there are gaps between European and national legislation. Such things are not regulated properly. Until we know that this area is regulated properly, we must simply stop any new deep-sea drilling. This moratorium would apply not to the whole sector but only to new deep-sea drilling. It is not an overreaction; it is a very calm reaction. We are also aware that an investigation is still under way in the Gulf of Mexico into what went wrong. This needs to come to light and, until then, there should be no new activity.
(PL) Madam President, catastrophes and very spectacular events, such as the leak in the Gulf of Mexico, are very often the stimulus for general changes in policy and great schemes of regulatory reforms. However, action which is dictated by emotions is not always rational, so I would appeal for a great deal of caution and care in imposing new obligations on firms, be they in the area of insurance, environmental standards or safety standards, because in the European Union, these standards are, in any case, the highest in the world. We are at a different stage of development in this area of legislation.
The only consequence of such hyper-regulation can be a weakening of Europe's competitiveness and a stronger position for the extraction industry everywhere outside the European Union. The situation is similar in the case of a moratorium on off-shore drilling - such a moratorium will produce effects which are, most probably, completely the opposite to those which were intended. A moratorium means more ships sailing to European coasts and, therefore, more danger to the environment. This is why I am appealing, in both cases - in the case of legislation, and in the case of the moratorium - for a great deal of caution.
(PL) Madam President, this is now the third debate in the European Parliament which shows the great importance we attach to safety in the extraction of crude oil in European seas. We do not want a repetition of the catastrophe which occurred in the Gulf of Mexico to be possible on the coast of our continent. In the first three months of this year alone, there were 175 disruptions to the operation of drilling platforms in the North Sea, of which 8 were described as very serious incidents. In 32 cases, operation of these installations was halted. Another problem is that these platforms have been heavily exploited. Of 103 platforms which were commissioned in the North Sea at the beginning of the 1970s, 44 will have reached what is known as technical death in five years' time, and 26 have already exceeded the permissible exploitation period, but have been given an extension of the right to extract oil.
Installations have also changed owners over the last 30 years, and the new administrators do not necessarily share the same culture of exploitation in terms of safety. The pressure to maximise extraction does not go hand-in-hand with measures intended to improve safety or with proper risk assessment. Therefore, we support the Commissioner's work, which aims to make a thorough analysis of legislation on oil extraction in European seas, and, if the need arises, to introduce new and essential provisions in order to cover the dangers resulting from the extraction of oil at sea and to tighten up the principles of liability in the event of accidents which cause contamination involving crude oil.
It is essential to establish the highest standards of safety for deep-sea drilling in European seas and to apply them to all parties working in European territorial waters. This must also apply to firms which come from outside the European Union. We must not allow a situation, for example, if exploitation of deposits in the Arctic is to be undertaken by Norway and Russia, in which one of these countries is going to use technology which does not incorporate the highest standards of safety used by firms belonging to the European Union.
Madam President, as many other speakers have said, the Gulf of Mexico disaster was a wake-up call for the industry.
However, I listened carefully to what the Commissioner said in his introduction and his comments and I agree with the commitments he gave that we need to improve standards, we need to improve quality, and we need to ensure that the EU can be a leader in this field and that we can export our safety systems around the world and make sure that others follow. I also welcome his recognition in his contribution that, in the North Sea, the UK and Norway are already operating to some of the highest standards in the world.
We in Scotland have had our disaster in the North Sea - in the Piper Alpha disaster, just over 20 years ago, when over 100 people were killed. That led to a wide-scale review of safety standards which has resulted in the very high standards that we now have today.
I support much of what is in the question that Jo Leinen has led on today, but I do not believe that the open-ended call for a moratorium is proportionate and is a sensible response to the challenge we face. I hope Parliament will think twice about going as far as that.
(PL) Madam President, there is no doubt that the safety of the extraction and of the transport of natural materials should be monitored by the European Commission. A key issue, besides that of optimal safety standards, should also be the preparedness of the enterprises which extract and transport natural materials for emergencies which might cause contamination of the environment on a large scale. We must not forget the necessary financial resources which should be set aside by firms engaged in this kind of economic activity.
Soon, a gas pipeline pumping huge amounts of gas along the bottom of the Baltic Sea will be commissioned. I think this is the perfect opportunity to ask if the European Commission has done anything to protect the interests of millions of Europeans who live on the Baltic coast and who might be the victims of an ecological disaster on an unprecedented scale as the result of an explosion or leak from this gas pipeline. It should also be recalled that a European Parliament resolution drafted two years ago concerning preparation for the ecological effects of this investment has been completely ignored, and the investment is now under way. What will the European Commission do on this matter so that we will not regret the wasted time when a disaster occurs?
(FR) Madam President, the scale of the disaster in the Gulf of Mexico is clearly such that it demands us EU political representatives to ask ourselves questions about the safety of our own oil installations. In fact, one of the keys to protecting the marine environment is to ensure that oil exploration sites are as safe as possible.
Nevertheless, the idea of a moratorium on current and future oil drilling in our waters is clearly premature and inappropriate. Premature, because the outcome of the investigation into the disaster in the Gulf of Mexico is not yet known, and some preliminary conclusions confirm that it was due to a combination of behavioural, organisational and technical errors. Inappropriate because - as has been said several times - different regulations apply in the North Sea, in the Mediterranean and in the Gulf of Mexico.
Is it worth pointing out here the serious economic and social consequences that a moratorium would have, not to mention how it might jeopardise our energy independence?
Last week, Norway and Russia ended a 40-year dispute and a 30-year moratorium by confirming the principle of a common maritime border in the Barents Sea and the Arctic. This agreement will, in practice, result in the two countries sharing a hydrocarbon-rich area. How, then, could the EU executive at the same time plan to ask for these oil activities to be suspended and for them to voluntarily place themselves in a position of weakness from an energy and economic point of view?
(PL) Madam President, the unprecedented ecological catastrophe in the Gulf of Mexico should persuade the Member States of the European Union to carry out close monitoring of drilling platforms in waters where crude oil is extracted. We are even seeing the appearance of proposals to introduce a moratorium on new drilling until the risk of danger to the environment has been excluded. These suggestions are based on the assumption that since sea basins have no borders, an ecological disaster in one of them would affect them all.
Such an approach is in accord with the resolution adopted two years ago by the European Parliament on the ecological hazard to the Baltic in relation to the Nord Stream project. We hope the European Commission will adopt an equally resolute and judicious approach to monitoring gas investments on the Baltic sea bed and that in doing so, it will make use of all possible instruments. It is worth considering, too, if support should not also be given to alternative technologies, such as the extraction of shale gas.
(HU) Madam President, ladies and gentlemen, we have heard a great deal about this oil disaster and we all saw the shocking pictures on our television screens. However, did you know, ladies and gentlemen, that in past years, 97%, I repeat, 97% of all deliberate infringements of safety regulations by American oil companies were committed by British Petroleum? Did you know that in the last ten years, numerous accidents were caused by that company? Are you aware that British Petroleum has significantly reduced its safety and maintenance budget in order to maintain profits? This has also played a role in the ever-increasing number of accidents.
Mrs Lepage has just mentioned that the most important thing is to anticipate and prevent disasters. We all know that prevention is the most important thing. She is right about that. However, I think the American disaster in the Gulf of Mexico, just like other industrial or natural disasters of the past years or the catastrophic event the day before yesterday in Hungary, clearly proves that natural and industrial disasters can happen anywhere and at anytime. This is why I believe that compensation for damages, as well as rapid and effective damage control are very important.
We talk a great deal about extreme weather conditions and their consequences and hazards, and how they increase the risk of natural and industrial disasters. I think this is true, and if it is true, then we have to think ahead. We must also heed the warning signs, such as the Hungarian disaster two days ago, or the disaster in the Gulf of Mexico in the spring. I therefore suggest to my fellow Members and to Parliament that we set up a European disaster fund for effective damage control.
(SL) The disaster in the Gulf of Mexico is terrifying. It has highlighted a lack of safety standards and an inadequacy in the action taken in the wake of the oil spill. Although it has occurred in the United States, i.e. under American regulatory requirements and standards, we must all learn some lessons from it and prevent any similar accidents.
In doing that, however, we must take into account what the actual situation is here. As far as I know, European laws already have mechanisms in place to prevent similar accidents occurring in the Union because they are more stringent and more demanding than the equivalent American laws.
I would therefore argue that we in the Union are in no hurry. Let us take our time and carry out an in-depth expert analysis of the causes and consequences of the disaster in the Gulf of Mexico. We can then formulate any new requirements and measures on the basis of that. I am troubled by some of the wording in the resolution which creates a sense of panic, such as 'as early as possible', and I am also against a moratorium on oil extraction. On the other hand, I do agree that we need to ensure we implement our laws according to the highest standards and that we offer fair compensation in the event of an accident.
Above all, we must also take action outside our own borders. It does not matter which sea has been polluted; an American, European or any other sea. In such cases, the world as a whole will be more polluted and animals and plants will be dying and people suffering on account of the pollution. We must therefore do the hardest thing of all, which is to attain high international standards, not only tighten regulations within European borders.
Conversely, I think that we must take urgent action in the case of the accident in Hungary because it has taken place within our borders. We urgently need answers to the questions of what that thick red substance is - is it really hazardous to health? Is it really true that it is not included in the EU's Hazardous Waste List? And how should we prevent similar accidents?
(LT) First of all, I would like to thank those fellow Members who contributed to the drafting of this resolution, and I would also like to thank the Member of the Commission who gave us much hope and joy with his announcement today of the measures that the Commission intends to take. And indeed, fears that the resolution is hurried, and perhaps not researched enough ... I still feel that it is the voice of the European Parliament and a message to society, the Council and the Commission.
Some time has now passed since the accident and it is very important that at least the European Parliament is now letting its voice be heard. I think that as others here have said, it really is very important to review legislation currently in force in the European Union and legislation related to safety and quality standards. Indeed, we are not talking about halting oil exploration as a whole, but simply about monitoring the situation and determining what further measures should be taken to prevent an accident and disaster like that in the Gulf of Mexico from being repeated.
Personally, I am very pleased with the provisions in this resolution on the responsibility of third countries. In general, the European Commission and the European Union should strengthen dialogue with third countries as regards certain energy infrastructure projects. That does not necessarily just mean the Baltic Sea and oil platforms or the Nord Stream gas pipeline, but also the Black Sea, the Mediterranean and conflict situations with North Africa. I feel that it is very important that third countries are included in this resolution.
(PL) Madam President, the experience we have gained from the events of recent months, and our concerns over the complicated situation in the fuel market which is a consequence of the disaster in the Gulf of Mexico, should drive us to take effective and emphatic steps to protect the environment and, above all, to prevent similar disasters in the future. All efforts should be geared to increasing the safety of crude oil extraction.
The experts are trying to persuade us that the right preventive measures mean the oil companies have relatively few accidents - yes, this is true. However, the facts that procedures are being ignored and savings are being sought at the cost of safety mean that catastrophes similar to the one in the Gulf of Mexico might happen in the future in Europe, too.
Worldwide, there are currently around 1 600 drilling platforms in operation, and this number is constantly increasing. New, ever larger and more powerful oil wells and drilling platforms continue to be opened. Extraction is reaching into deeper parts of sea basins in areas which are ever further offshore. Therefore, the significance of classical oil wells is falling, while that of drilling platforms is growing. Debate on the safety of extraction is inevitable, and a comparison of theoretical safety standards with those which are actually being applied may prove surprising. It is essential to subject oil firms to additional restrictions and to introduce new regulations which can improve safety. I know that some countries have already begun inspection of drilling platforms on their own initiative. The first inspections have already revealed certain breaches of safety norms. It has turned out that many platforms in the North Sea have been operating in breach of basic safety principles.
I think preventive action should be taken immediately to subject drilling platforms and all sites where natural resources are extracted from the sea bed to suitable regulations and oversight. It is essential to introduce new safety standards and principles which will have to be followed by all parties which are involved in and jointly responsible for the extraction of crude oil. The possession of valid certification is a key requirement.
(FR) Madam President, ladies and gentlemen, Europe is quite rightly asking itself whether an oil disaster such as the one that occurred in the Gulf of Mexico could happen in our waters.
Since oil spills have destroyed our coasts and left a lasting impression on us numerous times in the past, we quite rightly believe that the preservation and protection of marine ecosystems, animal biodiversity and the economic sectors of fishing and tourism are of paramount importance. However, we must keep a cool head and resist adopting an extreme position which the introduction of a moratorium on any further deep-water oil drilling in Europe would represent.
Firstly, because we have very strict safety standards for exploitation and exploration in Europe. Furthermore, national regulators and oil companies in Europe have themselves pledged to amend the exploitation and safety rules and procedures if the outcome of the US investigation into the disaster so demands.
Secondly, in view of our requirement for energy independence, it would be highly risky, from a geostrategic point of view, to abandon our North Sea drilling operations. Ultimately, it is the future of our oil industry that we are jeopardising if we shut down its exploration and extraction activities. How could we justify the consequent impact on employment growth in a time of crisis?
Madam President, I think we all were shocked at the daily spill that was occurring in the Gulf of Mexico and the environmental damage that occurred as a result of it. It is only right that, as a result of that, we should be discussing this issue here to find ways to ensure that it will not happen again.
I think a few points spring to mind. Number one is that the security and safety standards that we have must be rigorously applied so that accidents are prevented rather than having to be dealt with, and certainly there are good standards at the moment which need to be applied everywhere.
Secondly, I agree totally with the Commissioner when he said that we must transport our safety standards throughout the world, because if something happens in the Gulf of Mexico or anywhere else, we are not immune to the fall-out from it. You cannot put an iron curtain around the waters of Europe and say nothing is going to happen if we abide by high standards ourselves, so there is great need for a worldwide agreement in that regard. Also, we need a disaster management fund. This has been mentioned and I agree with it.
People have spoken about a moratorium and certainly, at this point in time, it does not seem to me to be a feasible option, because if we were to do that, there is a grave danger that we could become like a rich man who decides to give away all his money and finishes up having to beg from those he gave his money to. We would be in the same position, with other countries continuing to explore as they do now without using the rigorous standards that we would be applying.
(PT) Madam President, Commissioner, following the environmental disaster that occurred in the Gulf of Mexico, it is important for the EU to ensure that its coasts are protected through its capacity for preventing and responding to this type of problem. The European Maritime Safety Agency (EMSA), located in Lisbon, provides aid and technical assistance in the area of safety and maritime protection from pollution caused by ships.
In June of this year, I submitted a written suggestion to Commissioners Oettinger, Kallas and Georgieva to expand EMSA's powers to create mechanisms for supervising safety on European oil platforms and preventing environmental disasters. This suggestion would provide an economy of scale in terms of financial, human and technical resources. I welcome the response of the commissioners, who have shown themselves to be open to considering a review of the EMSA regulation to expand its powers.
I call on the Commission once again to analyse this issue and expand the powers of the agency situated in Lisbon, so as to ensure effective protection for Europe's coasts.
Madam President, disasters like this should make us think. They make me think about the Arctic, an area where the EU has no direct jurisdiction but much influence.
Commissioner, you rightly said that EU companies operating outside the EU should export EU standards. I hope that will happen in respect to the Arctic area. It is far more challenging and hostile than the North Sea and to me, it is a conundrum. We, as Europe, champion a move from an oil-based economy and we champion renewables. Yet indirectly, we are encouraging oil exploitation in the most vulnerable and fragile part of our globe, where the consequences could be horrific. Maybe we should think quite carefully about what happens in the Arctic.
(EL) Madam President, ladies and gentlemen, I disagree with what has been said in this House with reference to corporate protectionism. At the moment, China is running a race by taking measures, by putting the necessary arrangements in place, by preparing a five-year plan on how exactly it intends to change its industry, by closing polluting industries, because it is competing with us on a huge market, the USD 13 billion clean energy market. This is a challenge to which we need to respond not with protectionism, but with courageous measures.
Commissioner, yes, you should go ahead with the moratorium, which will be permanent, not temporary, and which will be a new step towards clean energy. Also, Commissioner, we need to examine environmental responsibility, to which you and other Members referred, and which will need to include the entire exclusive economic zone, because that is the zone in which companies are working.
(PT) We must learn from the oil spill in the Gulf of Mexico and the resulting environmental disaster. These lessons will surely include more demanding, more rigorous and more regular monitoring of safety conditions on similar infrastructure in Europe, but must go much further than that. Alarm bells are ringing and they cannot be ignored. The limits of the world's oil reserves are reasonably well known today. There are many things in addition to energy for which humanity is highly - too highly - dependent on these reserves. These reserves must, therefore, be managed extremely wisely, meaning, above all, that they should be used very sparingly.
We have already called attention in this Chamber to the importance of a plan that aims to manage these resources well and fairly, mitigating their increasing scarceness, and moving towards other sources of primary energy in a controlled way. I am talking about the Oil Depletion Protocol proposed in Uppsala in 2002 and in Lisbon in 2005 by a body of peak oil specialists.
(DE) Madam President, if we have learned one thing from the oil crisis, it is that in times of high oil prices, it becomes profitable to develop poorly accessible oilfields and to extract under the most adverse conditions, such as from deeper and deeper depths. Assuming that the experts are correct in forecasting huge increases in the price of oil, we must assume that even more risky exploration for oil will take place in the foreseeable future.
Although, under international agreements, it would have been appropriate to heighten the security precautions for the extraction of oil from depths greater than 200 metres following the disaster in the Gulf of Mexico, as we know, the countries neighbouring the north-east Atlantic were unable to reach agreement. The depths being worked in the area concerned and the risks are entirely comparable with those in the Gulf of Mexico. Improving security standards and securing financial liability are matters which must be tackled - all the more so since the Commission is evidently planning a CO2 pipeline network and wants to sell emissions from Europe's power stations to the oil industry in the North Sea. We have not yet got to grips with how to dispose of nuclear waste - even though this technology has been in use for decades - and now, all of a sudden, hazardous greenhouse gas is to be disposed of in the North Sea. In my opinion, it is therefore high time that we thought about security provisions.
(EL) Madam President, the general perception is that this sort of accident, like the most recent one, and like a series of similar accidents before it, alert us, and especially the rapporteur, whom I congratulate, to the need for certain provisions in connection with the future of all these extractions being carried out now and those carried out in the past.
It is a fact that the level of control of these installations is a very important factor and, as such, it should be increased and carried out at shorter intervals. It is also a fact that responsibility must be apportioned and that it should be possible to apportion it exclusively. This will inevitably result in a change to insurance law and, as a consequence, it will also inevitably result in these companies insuring themselves against all factors which may cause damage in the wake of such an incident.
(IT) Madam President, the disaster of April 2010 is one of the most serious environmental disasters ever to have happened in the world. If the same thing happened within a closed sea such as the Mediterranean, the lives of tens of millions of European and non-European citizens would be threatened, with no way back.
Yet in Italy - as Lega Ambiente protested with regard to an ill-conceived energy policy - we are seeing an extraordinary increase in research applications and permits granted by the ministry for identifying and extracting oil resources that would be sufficient to cover the Italian energy requirement for little more than one year. It is obvious that the sacrifice is not worth it. All this is compounded by concern over the fact that BP has announced an agreement with Libya for offshore extraction just under 500 km south of Sicily.
I hope that the Commission undertakes, through this now imminent measure, to defend life in the Mediterranean against the attacks of multinationals and governments who are complicit and care little about our collective welfare.
Madam President, the resolution is looking at one problem, that of the risks of deep-water drilling, in isolation from the related problem that we are running short of easily accessible oil.
We might already have passed the point at which we have used over half the world's supply. Those who would stop or inhibit deep-water drilling must explain how they would find an energy-dense substitute for oil. Or would they be happy for future generations to be returned to a non-industrial society?
There is no comparison between the risks of drilling in the shallow waters of the European continental shelf and the waters in the Gulf of Mexico. The proposers of this resolution are quite right to be horrified by the environmental and other costs of the BP tragedy in the Gulf. However, they must also be aware of the costs of a moratorium on deep-water drilling.
(DE) Madam President, unfortunately, none of us can undo the Deepwater Horizon accident. We must therefore take every necessary step to ensure that such an environmental disaster never occurs in EU waters. I feel that to do this, three things are absolutely essential. Firstly, we must make as much provision as possible; in other words, we must cost in all the risks of offshore extraction. Secondly, we must ensure the highest level of security and create binding EU minimum security provisions. Thirdly, we must guarantee the highest standards of environmental protection.
I believe it to be of the utmost importance that we investigate our capacity to react to accidents and that we create a common European and, I hope, worldwide system to avoid such environmental disasters.
Madam President, honourable Members, representative of the Presidency of the Council, I would like to express my thanks for your committed, factual and very numerous contributions regarding the consequences and the measures to be taken. That applies to your many parliamentary questions in recent weeks that we have had to answer, as well as to today's debate, which we have followed attentively and will evaluate and take into account in our communication that will follow within the next two weeks.
I agree with many of the suggestions made and add my support to them. For example, we are having intense dialogue with BP to ensure - and there is a good chance of doing so - that BP not only accepts the highest security standards, higher than those at present, in European waters, but also exports these standards, if I may put it like that. BP will be prepared to apply the same standards to similar drilling and rigs off the coast of Libya as in the North Sea, even though, under Libyan law, this may not be necessary in order to obtain authorisation and may not be laid down in legislation.
Then we must tackle the issue of where we only want to make proposals for standards to be observed in national law and where we want to create European law. This will be more limited in the case of oil vessels than in the case of mobile transport, but does not exist at all at present in respect of stationary rigs. Some have called for us to move out of oil and into renewable energy instead. We support this too. Let us not be under any illusions, however. Our European economy and society will continue to require large volumes of oil for transport for the coming 20 to 30 years at least. There is no prospect of the aircraft taking you home from Brussels to your home countries - to Madrid, Lisbon, Sofia, Riga or Munich - managing without oil in the next 20 to 30 years.
As members of a mobile community who take flights, we all need oil if Europe is not to come to a standstill. The same applies to long-distance coaches and buses; the same applies to transport by heavy goods vehicle; and, despite the development of electric cars, it will still be true for individual transport, for cars, for a long time to come. At present, there are just over 200 million cars registered in the countries of the European Union. If Poland and the new Member States achieve the same density as currently exists in France and Germany, then in 15 years' time, there will be 300 million cars. While they may be energy efficient, the vast majority of these will nonetheless run on oil. In other words, moving away from oil and into renewable energy is a long-term policy, but over the coming 10 to 30 years, demand for oil in Europe will not decline. Given the need for the vehicle density of some states to catch up, it will instead tend to increase slightly - however efficient we make it. This is even more true at a global level.
This is why we need the highest level of security possible: for the required extraction of oil for our economy and society, as I have outlined.
We will come back to you on this and I am counting on your support. I would also like to thank the Member States, who have been very constructive in this area. Nonetheless, I would urge you to work on your national governments with the same intensity as you have demonstrated here today, so that the Council may also be prepared to pass such legislation on higher standards either unanimously or with a clear majority. I am not yet convinced that all the Member States are currently prepared for European standards to be passed by you and the Council following proposals by the Commission.
Madam President, I should, in turn, like to thank you for this interesting debate. Indeed, the speeches at times revealed very different points of view. I heard what were, at times, diametrically opposed views from the same political group. This is highly instructive.
I wish to make three points. Firstly, do we need more legislation to improve the safety of the offshore industry? As I indicated in my speech, the assessment conducted so far indicates that stringent measures are already in place - this point has been made. The Commission, which I should like to remind you has the monopoly on initiating actions, is currently finalising its assessment, but it has already noted that for an industry to be made safer, there first needs to be better monitoring and better enforcement of the existing regulatory framework. We will therefore see what it intends to propose to us in this area.
Furthermore, as I have already said once today, the Commission is examining the EU's disaster response capability with a view to improving the safety of the offshore industry, which is an important factor in this area. In anticipation of legislative proposals, I should like to point out that, unlike what some Members have said today, this issue is clearly still a concern for the Council. At the Informal Meetings of Energy Ministers on 6 and 7 September, the Presidency asked for the first assessments to be carried out, communicated and discussed.
The second point: can a moratorium be justified? Clearly, it is difficult to answer that question directly. In any event, we think that the first requirement for any given piece of legislation is to actually enforce it. We also note that the industry does not seem to be waiting for this future regulatory framework to be established; the industry itself is reviewing a number of safety-related measures at the preventive and operational stages.
Finally, it must be understood that the material situation in Europe is quite different, since most of the drilling in the Gulf of Mexico takes place at a depth of 1 500 metres, which clearly makes it difficult to shut down operations in the event of a disaster such as that which occurred. Most drilling in Europe takes place at depths of no more than 200 metres, which allows much more scope to act, or, in any case, makes taking action easier.
Finally, Madam President - and the Commissioner just spoke about this - is this accident going to speed up EU energy and renewable energy policy? This policy is, of course, already ambitious, but we are going to keep on aiming higher. The policy will definitely help us to reduce our dependence on oil and, generally speaking, to move towards a low-carbon society. As the Commissioner has just said, however, we cannot simply wave a magic wand and get rid of oil within the next 10 years. I am confident that the 2011-2020 energy strategy, which is due to be adopted at the start of next year, will accelerate this transition to an oil-free economy.
I have received one motion for a resolutiontabled in accordance with Rule 115(5) of the Rules of Procedure on behalf of the Committee on the Environment, Public Health and Food Safety.
The debate is closed.
The vote will take place on Thursday, 7 October 2010.
Written statements (Rule 149)
Thanks to the non-legislative resolution which was adopted by a huge majority, the European Parliament has sent a very clear signal to both the Commission and oil companies, specifically for them to take the necessary measures to eliminate the current shortcomings in terms of safety standards and liability in the oil extraction industry. Deep-sea drilling licences must be tightly controlled. Additional measures are required to prevent oil slicks, real environmental disasters which the European Union cannot tolerate.
Given the ever-growing difficulty in finding oil and the increase in potentially dangerous deep-sea oil production activities, some general consideration must be given to the measures which need to be taken in the future. The efforts promoting environmental protection must be continued at a steady pace and the European Union must fulfil its role of protecting its citizens and nature, with which we all must live in harmony, by regulating oil extraction activities. Any oil spills which have happened, even in the past, would have a disastrous impact on the environment, causing damage to fishing or tourism as well. Consequently, European environmental liability legislation must also include the damage caused to marine waters.
I welcome the view put forward by my colleague, Jo Leinen. Europe must take a stance on one of the biggest disasters of the century. The incident involving the Deepwater Horizon oil platform in the Gulf of Mexico and the huge volume of oil spilt into the Atlantic Ocean has, and will have, a major impact on the world's climate. The North Atlantic Current is undergoing significant changes in temperature, which will result in lower minimum temperatures in Europe this winter. The Council and Commission must take precise, transparent action, adopting measures which will guarantee the safety and security of oil extraction operations, as well as a high level of environmental protection and ecological disaster prevention in the European Union. The European Union must also maintain its position on climate change, while also protecting and facilitating the proper exploitation of oil fields to guarantee fossil fuel requirements. Parliament, the Commission and Council must collaborate with each other to devise a foolproof action plan.
Ladies and gentlemen, I would like to thank Commissioner Günther Oettinger for his attempt, on the heels of the American oil platform accident, to analyse whether EU regulations would be adequate to prevent similar environmental disasters. Perhaps we can conclude that Community rules put more emphasis on post-disaster measures than on prevention.
This deficiency was made painfully evident by a serious environmental disaster. On Monday, there was a breach in the reservoir dam of a Hungarian alumina plant. The mud with its highly toxic chemical contents flooded the neighbouring fields and villages. The disaster caused fatalities and may cause soil and water contamination of an as yet unknown magnitude. To make matters worse, the heavy metals may cause serious air pollution. Responsibility belongs to the company operating the plant, but it will hardly be able to compensate for the incalculable damages by itself.
The lesson is obvious. First, there must be insistence at Community level as well that national authorities enforce the seemingly severe regulations rigorously. Secondly, the relevant regulations must be strengthened by requiring companies to have adequate insurance coverage even for accidents of this magnitude. Until we move forward in these areas, the cost of any compensatory damages will be borne by innocent taxpayers.
in writing. - Madam President, The Gulf of Mexico oil disaster serves as a reminder of the inherent risks involved in maritime oil exploration. The investigations into what went wrong in American waters must be full and rigorous and the EU should pay careful attention to any lessons needing to be learned. Nevertheless, the calls for a moratorium on all deep-sea drilling in EU waters are premature and wholly disproportionate. The regulations in place in Scottish waters are not those which were in place in the Gulf of Mexico and we have decades of experience in this industry. Scottish oil exploration has not been without incident and the Piper Alpha catastrophe showed that some prices are too high in the pursuit of oil. However, lessons were learned from Piper Alpha and regulations were tightened up. If further lessons emerge from the Gulf, appropriate amendments can be made. These amendments should, however, be the responsibility of the democratic institutions of Scotland - and knee jerk reactions from this Parliament are unlikely to solve any problems.
The European Union urgently needs to establish a strategy in order to be able to easily prevent future environmental disasters like the disaster caused by BP in the Gulf of Mexico. The Deepwater Horizon accident was one of the greatest disasters of recent times, with some 4.4 million barrels of crude oil spilling into the sea over the duration of the leak. Even the rescue operation was questionable due to the difficulty in deciding which type of technology to use and how to proceed. Meanwhile, the oil gushing from the bottom of the sea destroyed all living creatures. In the opinion of British environmental chemists, no other intervention should have been made besides keeping the oil slick away from the coastline. Marine biologists said that burning some of the oil slicks and using dispersants to get rid of pollutants does more harm to wildlife than the oil spill itself, given the relatively fast breakdown of the type of oil in question. At this point, I would also like to recall what happened in Hungary a few days ago when several tonnes of a caustic red sludge covered the residents of three communities in Veszprém County after the dam of a waste reservoir burst at an alumina plant near Ajka. I would like to call upon the European Commission to provide adequate material aid from the EU to assist the victims of the disaster and to help clean up the area. Thank you.
It is absolutely imperative for us to take every measure we can to ensure that a disaster like Deepwater Horizon will not be repeated in European waters. The review of environmental as well as of health and safety legislation governing deep-sea oil drilling is a welcome and necessary process. The Council and Commission must aim to develop a strategy which will ensure harmonisation between the levels of protection across the whole of the European Union. Otherwise, discrepancies between operation and drilling standards in Member States will enable companies to provide high protection levels only when and where they are forced to do so. It is impossible to quantify the human, social and environmental costs of the Deepwater Horizon disaster in financial terms. However, oil extraction operations must be appropriately insured to cover worst case scenarios. This is the only way to ensure that the taxpayer will not be obliged to bear the cost of clean-up operations, while local companies and communities affected by oil spills can receive the compensation to which they are entitled.
The Deepwater Horizon oil spill in the Gulf of Mexico must stand as a warning for Europe as well. We must do everything possible to prevent this kind of disaster occurring in our own seas. I believe that the resolution approved today is a step in the right direction to ensure the protection of marine and coastal environments in Europe. I also believe it is imperative for the Member States to examine urgently all aspects of oil extraction and exploration in the European Union. Safeguarding our planet must be a priority, above all, to guarantee future generations a sustainable environment. We must therefore approve tough legislation in this sector as quickly as possible in order to ensure the application of high safety standards to all existing oil platforms and to limit future extraction.